Citation Nr: 0607460	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  98-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
2003 for the grant of special monthly pension (SMP) based on 
need of regular aid and attendance.

2.  Entitlement to a disability evaluation higher than 10 
percent for temporomandibular joint (TMJ) dysfunction. 

3.  Entitlement to disability evaluation higher than 10 
percent from September 3, 1997 and higher than 30 percent 
from October 3, 2002, for headaches as separate and distinct 
from TMJ dysfunction.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a rating higher than 10 
percent for TMJ dysfunction and granted service connection 
for headaches.  Following completion of the Board's May 1999 
remand for development, in March 2003, the RO assigned 10 and 
30 percent ratings for headaches, effective September 3, 
1997, and October 3, 2002, respectively.  As the increases do 
not represent the maximum permissible benefit, the issue of 
evaluation of headaches remains on appeal.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  The Board remanded the matters 
again in November 2003 for compliance with certain due 
process requirements.  

Issues numbered 2 and 3 above require further development and 
REMANDED below.  The veteran will be notified if further 
action is required on his part.  

The decision below grants an earlier effective date for the 
award of SMP based on need of aid and attendance.


FINDINGS OF FACT

1.  On November 13, 2000, the veteran filed a claim of 
entitlement to SMP based on need of regular aid and 
attendance.    

2.  Entitlement to SMP based on need of regular aid and 
attendance is shown in clinical records dated in 1999 
forward.  
CONCLUSION OF LAW

The criteria for an earlier effective date of November 13, 
2000, for the award of SMP based on need of regular aid and 
attendance, are met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

A January 2004 rating decision established entitlement to SMP 
due to need of aid and attendance, effective November 3, 
2003.  In a statement received in May 2004, the veteran 
expressed his belief that he is entitled to an effective date 
earlier than November 3, 2003.  He perfected an appeal of 
this issue in September 2004.  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
Unless specifically provided otherwise, the effective date of 
an award or evaluation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of pension, as is the case here, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.  

In his March 2004 statement (based on an English translation) 
the veteran said that he "appeal[s] the effective date of 
the special pension of AA which was designated as November 7, 
2003 [the veteran apparently meant to indicate November 3, 
not November 7].  It should be effective from the date of 
NOD, September 5, 2001 when it was received and worked by 
you."  

The Board concludes below that the assignment of an effective 
date even earlier than that proposed by the veteran - 
September 5, 2001 - is supported by the record.  

On November 13, 2000, the veteran filed his original claim of 
entitlement to SMP based on aid and attendance via a pre-
printed form which read, in pertinent part: "Please consider 
aid and attendance as I am unable to do my needs of life 
without the aid of another person."  In April 2001, the RO 
denied SMP based on aid and attendance, but granted SMP based 
on housebound status, effective November 13, 2000.  The 
veteran did not raise an issue as to the effective date of 
SMP based on housebound status.  On September 5, 2001, the 
veteran again filed the same pre-printed form, but on which 
he had circled the words "aid and attendance."  The RO 
construed the September 2001 filing as the date of the claim, 
as reflected in the June 2002 Statement of the Case, and not 
the November 2000 filing.  The September 2001 filing is what 
the veteran refers to as the "NOD" (notice of disagreement) 
in his May 2004 statement.  In July 2002, he filed a VA Form 
9 to perfect an appeal.

In November 2003, the Board noted the denial of SMP based on 
need of aid and attendance as an issue over which the Board 
has jurisdiction, but remanded the matter for compliance with 
certain due process procedures.  During pendency of appeal, 
in January 2004, the RO granted SMP based on need of aid and 
attendance, effective November 3, 2003.  The effective date 
as assigned by the RO apparently is based on a VA outpatient 
clinical record bearing that date, which provides, in 
pertinent part: "The PT [patient] was brought in a wheel-
chair by his wife  . . . he has to be assisted in most of his 
ADL's [activities of daily living] due to intense fatigue of 
pulmonary origin."  This date would be the later date as 
compared to the date on which the RO determined was the date 
of filing of the claim (September 5, 2001).

After careful consideration of the record, the Board has 
determined that an effective date of November 13, 2000 is 
appropriately assigned for special monthly compensation based 
upon aid and attendance.  It is clear that the veteran's 
claim was received on that date, and the veteran's notice of 
disagreement was received in March 2002, within one year of 
the mailing of the rating decision in April 2001.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).


Basically, entitlement to SMP based on need of aid and 
attendance can be shown with evidence that the veteran 
regularly requires the assistance of another person to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d) (West 2002).  A person is considered to 
need regular aid and attendance if he is a patient in a 
nursing home due to mental or physical incapacity; or 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another 
individual; or establishes a factual need of aid and 
attendance under 38 C.F.R. § 3.352(a) criteria.  A veteran is 
considered blind with corrected visual acuity of 5/200 or 
less bilaterally, or with concentric contraction of the 
visual field to 5 degrees or less.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b), (c).

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to such conditions as: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which 
through its essential character actually requires that the 
claimant remain in bed.  It does not require that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions which a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

While private and VA clinical records show vision impairment 
due to pseudoaphakia, cataracts, and refractive error, as 
corrected, to include surgery, the veteran is not "blind" 
for the purposes of SMP based on need of aid and attendance.  
Nor is he hospitalized or confined to a nursing facility.  He 
is not bedridden, although he remains within the confines of 
home due to various health problems and effects of advancing 
age.  However, with application of the benefit-of-the-doubt 
doctrine, VA clinical records before November 2003 document 
need of aid and attendance.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994) (Under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).
 
A December 11, 2001 VA "aid and attendance" examination 
report notes that the veteran required company to present 
himself for the examination.  This evidence, when considered 
with other evidence that he has severe arthralgia in the 
knees and limited motion due to leg pain and weakness, and 
that he can ambulate, but for short distances and slowly, 
would strongly indicate he would require aid and attendance 
to attend doctors' appointments, an activity that is a basic 
necessity given his numerous health problems, including 
hearing loss, neuropsychiatric abnormality, vision 
impairment, arthritis, multiple renal lithiasic colic, 
gastritis, blood pressure problems, and chronic sinusitis.  
In fact, the VA examiner stated that while the veteran can 
leave home, he requires company, and that he is "dependent 
and needs close supervision."  

Such evidence suggests that the veteran cannot perform on his 
own other types of activities necessary for daily living, but 
which requires ambulation beyond short distances and outside 
the safer confinements of home, like obtaining food, 
medication, and other necessities.  It is noted that the 
veteran's wife apparently manages the couple's finances; the 
VA examiner stated the veteran is not competent to manage his 
benefit payments.  

Thus, even though the veteran is not "blind" as VA defines 
blindness for the purposes of SMP benefits and he is not 
literally bedridden or confined, the combination of various 
health problems caused or exacerbated by advancing age and 
limited physical mobility and weakness, makes the veteran 
"nearly helpless."  Importantly, the specific problems that 
the make the veteran "nearly helpless" were documented even 
earlier, during the December 22, 2000 VA "aid and 
attendance" examination.  The examiner noted the veteran 
required company to attend the examination; that he is 
"partially dependent to his self-care," and that he 
requires assistance to ambulate; that he can stand, but with 
difficulty.  He has functional limitation due to failure of 
knee joints, and weakness and lack of coordination in the 
legs.  He is susceptible to loss of balance unless he is 
assisted.  It was documented that, although vision was 
corrected, it was not corrected to a satisfactory level.

Furthermore, the RO apparently has relied upon a November 13, 
2003 VA clinical record (as well as clinical records dated 
thereafter) showing the veteran requires assistance in most 
needs of daily living.  The Board finds that such assistance 
appears to have been needed several years earlier.  For 
instance, VA clinical records dated in 1999-2000 document 
particularly debilitating problems like vision loss and 
significant arthralgic pain; they also reflect the veteran 
was brought to the VA facility by another individual, 
apparently his wife.          

Based on the above, there is basis to conclude that need of 
aid and attendance had existed before November 3, 2003, and 
arguably around late 1999 forward.  The effective date of a 
pension award must be the later of the date of filing of the 
claim (November 13, 2000) or the date on which entitlement is 
shown (arguably about a year before then).  That date is 
November 13, 2000.  In concluding that there was evidence of 
need of aid and attendance even before November 13, 2000, the 
Board has viewed such evidence as favorably as the law 
permits.  See 38 U.S.C.A. § 5107(b).  Doing so enables the 
assignment of an earlier effective date of November 13, 2000, 
because if the Board were to find entitlement to need of aid 
and attendance was met as of any date after November 13, 
2000, the law would require assignment of such later date as 
the effective date, which would be less favorable to the 
veteran.  

The Board concludes that an earlier effective date of 
November 13, 2000, which is the same effective date as that 
for the award of SMP based on housebound status, is 
warranted.  That date also represents an effective date even 
earlier than that the veteran requested (September 5, 2001).           

As the Board has granted the claim, it is evident that 
sufficient evidentiary development has occurred to enable 
such a resolution.  Thus, no further discussion is warranted 
as to compliance with duties to notify or assist.  While the 
Board is remanding below the increased rating issues for 
further development (to obtain Social Security Administration 
(SSA) records), the evidence to be obtained, if any, would 
not change the Board's decision as to the effective date for 
SMP based on need of aid and attendance.  For instance, even 
if the remand below yields additional records that the 
veteran needed aid and attendance before November 13, 2000, 
the effective date still would be November 13, 2000.   


ORDER

An earlier effective date of November 13, 2000, for the grant 
of SMP based on need of aid and attendance, is granted.


REMAND

The Board finds that further evidentiary development is 
needed on the claim seeking higher evaluations for TMJ 
dysfunction and headaches.  Recent records, dated within the 
time period pertinent to an evaluation of these disabilities, 
reflect that the veteran is receiving SSA disability 
benefits.  He did not report that the SSA benefits are based 
on disabilities other than TMJ dysfunction and headaches.  

Under the circumstances, the most appropriate disposition is 
deferment of a decision on the merits pending association 
with the record the SSA administrative law judge (ALJ) 
decision and supporting evidence.  Not doing so would be 
inconsistent with VA's duty to assist in claim development.  
See, e.g., Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

The following actions are directed on remand:

1.  As the record reflects recent treatment 
at the San Juan, Puerto Rico, VA medical 
facility, ensure that any missing or more 
current VA clinical records are associated 
with the claims file.

2.  Contact the SSA and obtain a copy of 
the SSA ALJ decision and all supporting 
evidence or exhibits.  Associate these 
items with the claims file.

3.  After completing the above, review the 
entire claims file and readjudicate the 
claim.  If the decision remains 
unfavorable, then provide the veteran and 
his accredited service representative a 
Supplemental Statement of the Case and an 
appropriate amount of time to respond to 
it.  Thereafter, if in order, return the 
case to the Board for further review.

The veteran has the right to submit additional evidence or 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


